Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 1 of 11 Page ID #:1



 1   VITALE, VICKREY, NIRO, SOLON & GASEY LLP
     PAUL K. VICKREY (pending admission pro hac vice)
 2   vickrey@vvnlaw.com
     ART GASEY(pending admission pro hac vice)
 3   gasey@vvnlaw.com
     311 S. Wacker Dr., Ste. 2470
 4   Chicago, IL 60606
     Phone: 312-236-0733
 5
 6   THE KNEAFSEY FIRM, INC.
     SEAN M. KNEAFSEY (SBN 180863)
 7   skneafsey@kneafseyfirm.com
     800 Wilshire Blvd., Suite 710
 8   Los Angeles, California 90017
     Phone: (213) 892-1200
 9   Fax: (213) 892-1208
10   Attorneys for Plaintiff
     PRESTON INDUSTRIES, INC.
11
12
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16    PRESTON INDUSTRIES, INC., an                Case No.:
      Illinois corporation,
17
                  Plaintiff,                      COMPLAINT FOR DAMAGES
18                                                FOR:
19          vs.                                     1. BREACH OF CONTRACT
                                                    2. BREACH OF IMPLIED
20                                                     COVENANT OF GOOD
      BREVILLE PTY LIMITED, a New                      FAITH AND FAIR
21    South Wales, Australian proprietary              DEALING
      company,
22
23                Defendant.                      [Demand for Jury Trial]
24
25
26
27
28


                                            COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 2 of 11 Page ID #:2



 1         Plaintiff, PRESTON INDUSTRIES, INC. (“Preston” or “Plaintiff”), an
 2   Illinois corporation, by and through its attorneys, for its Complaint against
 3   Defendant, BREVILLE PTY LIMITED (“Breville” or “Defendant”), states as
 4   follows:
 5                        PARTIES, JURISDICTION AND VENUE
 6         1.      Preston alleges that Breville has unlawfully refused to pay royalties due
 7   under a 2014 license agreement; Preston asserts claims for breach of contract and
 8   breach of the implied covenant of good faith and fair dealing.
 9         2.      Preston is a corporation incorporated in the State of Illinois, with its
10   principal place of business at 6600 W. Touhy Ave., Niles, Illinois.
11         3.      Breville is a proprietary company organized and existing under the
12   laws of Australia.
13         4.      Breville is a kitchen appliance maker which sells its products in the
14   United States through Breville, USA, Inc., which is its United States affiliate.
15   Breville, USA, Inc., is a corporation organized under the laws of the State of
16   California, having its principal place of business in Torrance, California.
17         5.      This court has jurisdiction over the matters raised herein pursuant to 28
18   U.S.C. § 1332(a)(2), inasmuch as the matter in controversy exceeds the sum of
19   $75,000 and is between citizen of a state and a citizen of a foreign state.
20         6.      Venue in this matter is proper in this district because Defendant
21   regularly does business with and through its affiliate in this District and pursuant to
22   28 U.S.C.§ 1391(b) and (c); it has also contractually agreed to defend against suit in
23   this venue.
24                                      BACKGROUND
25         A.      ALLEGATIONS COMMON TO ALL COUNTS
26                 1.     Preston’s Development of Sous Vide Technology
27         7.      Preston built itself into the leading manufacturer of sous vide
28   circulators used in the finest kitchens in the United States and across the globe.
                                                -2-
                                              COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 3 of 11 Page ID #:3



 1   Sous vide (French for “under vacuum”), also known as low-temperature, long-time
 2   cooking, is a method of cooking in which food is placed in a plastic pouch or similar
 3   sealed container and cooked in a water bath for longer than usual cooking times
 4   (usually 1 to 7 hours, up to 72 or more hours in some cases) at a precisely regulated
 5   temperature. Such precisely regulated baths can be provided by products known as
 6   circulators, or thermal circulators.
 7         8.     Preston sold several models of thermal circulators under its mark
 8   SOUS VIDE® including the 7306, 7312, SVC-AC1, SVC-AC2, and CRC-5AC1
 9   circulator models. The trademark SOUS VIDE designated circulator goods sold by
10   Preston. As early as February, 2007, Preston sold a thermal circulator under its
11   SOUS VIDE trademark. In October 2007, as part of developing Preston’s business,
12   Philip Preston, President of Preston, appeared on the show “The Next Iron Chef,
13   Episode 2” on the Food Network. Mr. Preston presented the Preston SOUS VIDE®
14   thermal circulator to some of the top chefs in America and a nationwide audience.
15   Mr. Preston and his company were also featured in Food & Wine magazine and
16   Time Magazine. His work in the culinary arts made him a three-time winner of the
17   Star Chef’s Award for Technology, Food Networks’ Tasty Technology Award, and
18   winner of the Madrid Fusion Technology Award. An illustration of one of Preston’s
19   SOUS VIDE circulator models (with and without water bath, respectively) is shown
20   below:
21
22
23
24
25
26
27
28                Preston’s Creative Series SOUS VIDE® Circulator
                                              -3-
                                            COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 4 of 11 Page ID #:4



 1          9.     Preston continued to develop its SOUS VIDE business and brand over
 2   the following years, gaining recognition with the public at large and the experts in
 3   this field.
 4          10.    After many years of building its business, Preston had achieved annual
 5   sales of about 8 million for its SOUS VIDE product line by 2014, with year over
 6   year sales growth exceeding 35%.
 7                2.    Breville Enters Sous Vide Space By Acquiring Preston’s
                        SOUS VIDE Line
 8
            11.    Breville has been long known as a kitchen appliance maker. Its product
 9
     offerings include juicers, toaster and other kitchen appliances. However, prior to its
10
     purchase of Preston’s SOUS VIDE product line, it had no sous vide product
11
     offerings. In an attempt to grow its business, in 2014 Breville bought Preston’s
12
     SOUS VIDE product line pursuant to a project codenamed “Operation Hotwater.”
13
     Preston and Breville entered into a 2014 Asset Purchase Agreement (“APA”) and an
14
     Intellectual Property License (the “License,” Exhibit 1) on July 1, 2014 for the
15
     purpose of pursuing Breville’s successful exploitation of Preston’s assets in the sous
16
     vide space.
17
            12.    Since the execution of the License, Breville was obligated to pay
18
     Preston “a license fee of ten percent (10%) of the Annual Net Sales of the Current
19
     Product Range.” (License, Appendix 3, ¶ 1).
20
21                 3.    Breville Could Not Circumvent Its Royalty Obligations By
22                       Selling Similar, Derivative, Competing Products
            13.    A significant portion of the consideration to Preston for Breville’s
23
     acquisition was tied to the future performance of the licensed technology.
24
     Therefore, the “Current Product Range” was broadly defined to include both the
25
     specific products listed in the License, as well as any “updates, improvements,
26
     natural developments, progressions or derivatives” of such products[.]” (License,
27
     Appendix 4.) In addition:
28
                                               -4-
                                             COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 5 of 11 Page ID #:5



 1                All such Current Range Products sold by Breville during the
 2                term of the Current Products Range License Fee that in the
 3                Parties’ reasonable mutual agreement perform substantially the
 4                same function as the listed Current Range Products using the
 5                same or substantially similar engineering techniques or
 6                processes shall be deemed updates, improvements, natural
 7                developments, progressions or derivatives of such Current
 8                Range Products.
 9         14.    Preston insisted upon such language for the “Current Product Range”
10   as part of selling its technology and assets such that Preston would benefit from
11   Breville’s pursuit of such progressions, and to ensure (among other things) that
12   various product improvements that Preston had commissioned and provided to
13   Breville would be subject to the License.
14         15.    Unfortunately, Breville essentially allowed the acquired SOUS VIDE
15   line to “die on the vine” while acquiring and selling a competing product in an
16   attempt to circumvent its royalty obligations to Preston. Specifically, in 2019,
17   Breville announced that it was purchasing ChefSteps, maker of the “Joule Sous
18   Vide.” Example photos of Breville Joule Sous Vide circulator are shown below:
19
20
21
22
23
24
25
26
27                 (Advertisements for Breville CS0001 Joule Sous Vide)
28
                                              -5-
                                            COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 6 of 11 Page ID #:6



 1         16.    The Joule Sous Vide is, at a minimum, an “update” or “derivative” of
 2   the licensed technology. For example, in 2014, Preston provided Breville plans for
 3   a wifi-enabled Sous Vide system with a smart phone interface, as depicted below:
 4
 5
 6
 7
 8
 9
10
11
12
           17.    The Joule Sous Vide released in 2016 implements the key functionality
13
     of Preston’s 2014 designs submitted to Breville, including at least the following
14
     features:
15
16
                  Technical Feature   Breville Joule     2014 Design Proposal
17                                                       to Breville
18                Control             +/- 0.1 C          +/- 0.1 C
19                Triac Heater        Yes                Yes
                  Control
20
21                User Interface      Yes                Yes
                  including Smart
22                Phone

23                Wi-Fi               Yes                Yes
24                Bluetooth           Yes                Yes
25                Cloud/Internet      Yes                Yes
                  content
26
27
28
                                                  -6-
                                             COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 7 of 11 Page ID #:7



 1                 Predictive Cooking Yes                Yes
                   Based on Protein
 2                 Type, Size, and
                   Doneness
 3
                   Brushless DC        Yes               Yes
 4                 Pump Motor
 5
                   IPX7 Submersable Yes (Partial)        Yes
 6
                   Built-in Pump       Yes               Yes
 7
 8                 Built-in Heater     Yes               Yes
 9
                   Temperature         Yes               Yes
10                 Control
                   Thermostat
11
12
13         18.    The similarities between Preston SOUS VIDE products and the
14   ChefSteps Joule Sous Vide are no mere coincidence. ChefSteps was a distributor of
15   Preston SOUS VIDE circulators from at least 2012 through 2014. Moreover,
16   Christoph Milz was a marketing manager of PolyScience (a division of Preston)
17   from about 2009 through 2012; in that role, Mr. Milz gained a thorough knowledge
18   of Preston’s technology. Milz then joined ChefSteps and spent a year and a half
19   consulting with the company as it was developing the ChefSteps Joule. ChefSteps,
20   with help from Mr. Milz, launched its Joule Sous Vide circulator in late 2016. As a
21   result, the ChefSteps’ Joule Sous Vide has striking similarities in its features, as well
22   as its functions and engineering techniques, to those developed by Preston.
23         19.    Preston has requested royalties on Breville’s sales of Joule Sous Vide,
24   and has specifically identified how the Joule Sous Vide performs “substantially the
25   same function” based on “substantially similar engineering techniques or processes”
26   as the licensed technology. (See Ex. 4). In response, Breville has refused to pay
27   royalties for the Joule Sous Vide arguing, among other grounds, that its product was
28   developed by a third party, i.e., ChefSteps. However, the License contains no
                                               -7-
                                             COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 8 of 11 Page ID #:8



 1   language excluding products purportedly developed by a third party from the scope
 2   of the definition of “Current Product Range.”
 3         20.    As another purported justification for its refusal to pay royalties,
 4   Breville contends that Preston’s product “is intended for commercial use”, while
 5   Joule Sous Vide “is intended for domestic use.” Breville’s contention is inaccurate,
 6   as nearly half of Preston’s sales were achieved through domestic retailers, including
 7   Williams Sonoma. In any event, Breville’s purported “domestic/commercial”
 8   market distinction cannot be found in the plain language of the License.
 9                                   FIRST CAUSE OF ACTION
10                                   BREACH OF CONTRACT
           21.    Preston restates and incorporates by reference its previous allegations
11
     above, as if fully set forth herein.
12
           22.    Breville and Preston are parties to the License, which is valid,
13
     enforceable and supported by adequate consideration.
14
           23.    Preston substantially complied with its obligations under the License
15
     and/or was precluded from doing so by Breville.
16
           24.    Breville breached the License by failing to provide Preston with his full
17
     royalties due under the License.
18
           25.    Breville breached the License by unreasonably failing to pay Preston
19
     for royalties owed for sales of its Joule Sous Vide circulator under the License.
20
           26.    Breville’s breaches of the IP Policy were material.
21
           27.    As a direct and proximate result of each of the above-referenced
22
     breaches, Preston has suffered and will continue to suffer significant damages.
23
           28.    Among other things, Preston is entitled to receive all payments owed to
24
     it under the License, as well as prejudgment interest.
25
           29.    Preston also is entitled to an award of its attorney’s fees under Section
26
     12.10 of the License.
27
28
                                               -8-
                                             COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 9 of 11 Page ID #:9



 1                SECOND CAUSE OF ACTION – (ALTERNATIVE)
 2           BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                 DEALING
 3
           30.    Preston restates and incorporates by reference its previous allegations
 4
     above, as if fully set forth herein.
 5
           31.    Breville and Preston are parties to the License, which is valid,
 6
     enforceable and supported by adequate consideration.
 7
           32.    Preston substantially complied with its obligations under the License
 8
     and/or was precluded from doing so by Breville.
 9
           33.    Should this Court determine that the License gave Breville discretion to
10
     disagree whether a particular product fits within the “Current Product Range,”
11
     Breville’s refusal to pay royalties on the Joule Sous Vide circulators was not
12
     reasonable, and thus was a breach of the implied covenant of good faith and fair
13
     dealing. Put differently, by acquiring, promoting and selling of products performing
14
     the substantially same function as the “Current Product Range” in direct competition
15
     with the “Current Product Range”, Breville did not act fairly and in good faith, and
16
     has prevented Preston from receiving benefits under the License.
17
           34.    Preston’s damages from such breach include the royalties which
18
     Breville should have paid, plus prejudgment interest.
19
           35.    Preston also is entitled to an award of its attorney’s fees under Section
20
     12.10 of the License.
21
22
23
24
25
26
27
28
                                              -9-
                                            COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 10 of 11 Page ID #:10



  1                                 PRAYER FOR RELIEF
  2         WHEREFORE, PRESTON respectfully prays for judgment to be entered
  3   against Breville consisting of:
  4         1.     An award of monetary relief and royalties owed in the amount of any
  5   and all unpaid royalties under the License;
  6         2.     An award of Plaintiff attorneys’ fees and costs of this action; and
  7         3.     An award of such other and further relief as this Court deems just and
  8   proper under the circumstances.
  9     DATED: December 28, 2020 THE KNEAFSEY FIRM, INC.
 10
 11                                                 /s/ Sean M. Kneafsey
                                        By          ______                   __
 12                                                 Sean M. Kneafsey
                                        Attorneys for Plaintiff PRESTON INDUSTRIES,
 13                                     INC.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               - 10 -
                                             COMPLAINT
Case 2:20-cv-11711-VAP-JPR Document 1 Filed 12/29/20 Page 11 of 11 Page ID #:11



  1                                   JURY TRIAL DEMAND
  2         Plaintiff hereby demands a trial by jury of any issue triable by right of a jury
  3   pursuant to Rule 38 of the Federal Rules of Civil Procedure.
  4
        DATED: December 28, 2020            THE KNEAFSEY FIRM, INC.
  5
  6                                                     /s/ Sean M. Kneafsey
                                            By          ______                          __
  7                                                     Sean M. Kneafsey
  8                                         Attorneys for Plaintiff PRESTON
                                            INDUSTRIES, INC.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
